Citation Nr: 1502363	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-30 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis.

2. Entitlement to service connection for cardiac disability, to include as due to exposure to herbicides.
 
3. Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

4. Entitlement to an effective date prior to April 19, 2011, for a 100 percent rating for posttraumatic stress disorder (PTSD).

5. Entitlement to an initial compensable disability rating for bilateral hearing loss.

6. Entitlement to an initial disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Michael James Kelley, Esq.
ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran was scheduled for a hearing before a member of the Board in May 2014.  The Veteran was afforded notice of such in March 2014.  The Veteran failed to report for his scheduled Board hearing.  As such, his request for a Board hearing is deemed withdrawn.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence does not demonstrate a nexus between rheumatoid arthritis and the Veteran's military service.

2. The Veteran does not have a currently diagnosed cardiac disability.

3. Prior to April 19, 2011, the Veteran's PTSD was manifested by depression, passive suicidal thoughts, and impaired sleep; it was not productive of total social and occupational impairment.

4. The Veteran's hearing loss has been manifested by numeric designations no greater than Level I for the right ear and no greater than Level I for the left ear.

5. The Veteran's service-connected bilateral tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1. The criteria for service connection for rheumatoid arthritis are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

2. The criteria for service connection for a cardiac disability are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3. The criteria for an effective date earlier than April 19, 2011, for the award of a 100 percent disability rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411.

4. The criteria for establishing entitlement to an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2014).

5. There is no legal basis for the assignment of a rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify has been satisfied through a notice letter dated April 2011, which fully addressed all notice elements. This letter informed the Veteran of what evidence was required to substantiate his claims for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The Board notes that the Veteran's claim for an initial increased rating for bilateral hearing loss and tinnitus, as well as his claim for an earlier effective date, arise out of the grant of service connection for those disabilities.  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
Service treatment records are associated with the claims file. All post-service treatment records and reports identified by the Veteran have also been obtained. The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

Regarding his claims for increased initial ratings, the Veteran was provided with a VA examination to assess the severity of his bilateral hearing loss and tinnitus in July 2011.  The Board finds this examination is adequate for deciding the issue of entitlement to a compensable rating for bilateral hearing loss and tinnitus on appeal, as it involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, a review of relevant symptomatology related to the given disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the Veteran has not argued that the July 2011 VA audiology examination is somehow inadequate.

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claim of entitlement to service connection for rheumatoid arthritis.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this instance, the Veteran has been shown to have rheumatoid arthritis.  However, there is no indication that the Veteran's rheumatoid arthritis, first shown well after service, may be associated with his service or some other service-connected disability.  Further, there is no evidence of an in-service event or injury that may have caused the Veteran's rheumatoid arthritis.  Simply, the requirements of McLendon have not been met in this case and a VA examination with respect to the Veteran's claim is not required.  20 Vet. App. at 81.

Finally, the Board notes that the Veteran was afforded a VA examination regarding his purported cardiac disability.  The July 2011 VA examiner offered no opinion concerning the etiology of the Veteran's purported cardiac disability because the examiner determined that the Veteran does not suffer from a diagnosable cardiac disability.  Thus, the lack of an etiological opinion is not material given the lack of any diagnosable disability for which such an opinion can be rendered.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

A. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Certain chronic diseases, including anemia or cardiovascular-renal disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Additionally, if a Veteran was exposed to an herbicide agent during active service, ischemic heart disease shall be service connected, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of ischemic heart disease during service.  38 C.F.R. § 3.309(e) (2014). 

A Veteran, who during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or served near the Demilitarized Zone (DMZ) in Korea between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service. 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  In this instance, service treatment records show Vietnam service during the applicable period.  Thus, his exposure to herbicides is presumed.

1. Rheumatoid Arthritis

The Veteran asserts that he is entitled to service connection for rheumatoid arthritis.  Treatment records show a current diagnosis of rheumatoid arthritis.  See, e.g., December 2010 Treatment Record of Dr. V.V.  Thus, the Veteran has a diagnosed disability for which service connection could be granted.

Service treatment records do not show that rheumatoid arthritis was present during service.  Indeed, there is no evidence that the Veteran complained of problems relating to rheumatoid arthritis during service.  

Regarding nexus, there is simply no competent evidence that rheumatoid arthritis is related to the Veteran's period of active service.  Indeed, the Veteran has not submitted any evidence detailing even an indication that rheumatoid arthritis is related to service.  While post-service medical records detail treatment for rheumatoid arthritis, none offers any indication as to the etiology of such.  To the extent that the Veteran himself argues that rheumatoid arthritis is related to service, the Board finds that such a complex medical question is beyond the ken of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Even though the Veteran has not claimed that his rheumatoid arthritis is the result of his presumed exposure to herbicides in Vietnam, the Board has considered this theory.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Rheumatoid arthritis is not one of the disabilities for which service connection can be granted on a presumptive basis under 38 C.F.R. § 3.309(e).  Likewise, there is no evidence, lay or medical, that the Veteran's rheumatoid arthritis is related to his exposure to herbicides in Vietnam.

As there is no evidence of any in-service event relating to rheumatoid arthritis or any competent evidence that rheumatoid arthritis is related to service, the Veteran's claim must be denied.

2. Cardiac Disability

The Veteran asserts that he is entitled to service connection for a cardiac disability, to include as due to his exposure to herbicides in Vietnam.

The evidence of record, however, does not show that the Veteran suffers from a diagnosed cardiac disability.  Treatment records do not reveal such.  Indeed, upon VA examination in July 2011, the examiner explained that the Veteran does not suffer from a diagnosable cardiac disability.  The examiner noted that the Veteran does take medication to prevent the development of coronary artery disease.  However, the examiner explained that the Veteran does not suffer from any diagnosable cardiac disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  In this instance, while the Veteran has complained of cardiac symptoms, there is simply no evidence that he suffers from a diagnosed cardiac disability.  Without such a showing, service connection for a cardiac disability must be denied as there is no such disability upon which service connection can be granted.

B. Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).  That is, the effective date shall be fixed in accordance with the facts found.  38 U.S.C.A. § 5110(a).

The Veteran's PTSD is rated pursuant to Diagnostic Code 9411.  Under that diagnostic code, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

The claims file contains a reference to the Veteran's GAF score.  The Global Assessment of Functioning (GAF) Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  The GAF Scale score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 11 to 20 indicates some danger of hurting self or others (e.g., suicide attempts without clear expectation of death frequently violent manic excitement), or occasionally fails to maintain minimal hygiene (e.g., smears feces), or gross impairment in communication (e.g., largely incoherent or mute).  A GAF Scale score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Scale score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).
By way of background, the Veteran's claim for service connection for PTSD was received on January 26, 2011.  He was awarded service connection for PTSD and a 70 percent rating was assigned from January 26, 2011 (the date of claim), until April 19, 2011.  See November 2011 Rating Decision.  A 100 percent rating was assigned for the period since April 19, 2011.  In essence, the Veteran claims that he should be awarded a 100 percent rating from the date of claim, January 26, 2011, forward.

A review of the evidence, however, does not show that an effective date earlier than April 19, 2011, for the award of a 100 percent rating for PTSD is warranted.  The evidence of record from January 26, 2011, to April 19, 2011, does not show that the Veteran's PTSD was productive of total social and occupational impairment-as required for a 100 percent rating-during that period.

The relevant evidence during this period consists of VA treatment records.  

A December 2010 VA treatment record notes that the Veteran consumed about 12 alcoholic beverages per day.  The Veteran reported not having little interest or pleasure in doing things, but the Veteran reported feeling down, depressed or hopeless.  A PTSD screen was negative.  The Veteran denied nightmares.  He also denied being constantly on guard, watchful or easily startled.  He also stated that he was not numb or detached from others.

A January 3, 2011, VA treatment record noted that the Veteran stopped consuming alcohol in December 2010.  The Veteran denied suicidal thoughts.  The Veteran also denied assaultive ideations and the inability to care for himself.  The Veteran denied using stimulants, hallucinogens, and other substances.  The Veteran reported being unemployed due to the economy.  He last worked as a bartender in December 2010.  Upon examination, the Veteran's appearance was normal.  General behavior was normal.  Perception and cognitive function were normal, but the Veteran did have difficulty concentrating.  Thought pattern and thought content were normal.  

The Veteran was depressed, angry, irritable, flat/constructed, anxious, and labile.  The Veteran also experienced a disturbed sleep pattern.  Additionally, he dropped some activities and interests.  The Veteran endorsed the following symptoms:  excessive worry; restlessness; anger; irritability; decreased sleep pattern; decreased concentration; occasional nightmares; flashbacks, exaggerated startle response; hypervigilance; distrust of others; avoidance; sense of foreshortened future; restricted range of affect; marked diminished interest; and avoidance of crowds.  

A February 4, 2011, VA treatment record notes a GAF score of 55.  Various problems were noted.  The Veteran reported occupational/vocational issues, alcohol abuse, and insomnia.  Goals for overcoming those issues were discussed with the Veteran.

A February 18, 2011, VA treatment record noted difficulty sleeping.  The Veteran reported taking sleeping medication but he continues to have trouble falling and staying asleep.  The Veteran reported passive suicidal ideations since 1997, when his wife died.  He noted that he had friends who help him with that issue.

A mental status examination revealed adequate hygiene and a cooperative attitude.  Affect was depressed but friendly.  Mood was fair.  Motor activity and speech were within normal limits.  Thought processes were linear.  The Veteran denied delusions and hallucinations.  He also denied active suicidal and homicidal ideations.   He was alert.  The Veteran's orientation, attention, and concentration were within normal limits.  Insight and judgment were adequate.  The Veteran was noted as being able to carry out the activities of his daily living.  

An effective date earlier than April 19, 2011, for the award of a 100 percent disability rating for PTSD is not warranted as there is no showing that the Veteran met the criteria for such before that date.  As explained above, a 100 percent rating for PTSD requires total social and occupational impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran's PTSD was not productive of total social and occupational impairment at any time prior to April 19, 2011.  The Veteran appeared well dressed and groomed at each VA treatment appointment.  Likewise, hygiene was never abnormal.  The Veteran consistently denied hallucinations and delusions.  He also denied homicidal ideations.  While the Veteran noted some passive suicidal ideations, he did explain that he has friends that help him with that issue.  The Veteran's ability to maintain those friendships is strong evidence that his PTSD was not productive of total social impairment.  Indeed, his ability to interact with others shows that he was not totally socially impaired at this time.  There is absolutely no evidence of any impaired memory or judgment.  The defining symptom during this period is the Veteran's inability to sleep.  However, the Veteran did maintain some ability to sleep at this time and his sleep impairment was not so severe to render him totally socially and occupationally impaired.  This is furthered by the only GAF score of record during this period, which is a 55.  As noted above, a GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  See DSM-IV.  The evidence of record simply does not show that the Veteran's PTSD was productive of total social and occupational impairment prior to April 19, 2011.

The preponderance of evidence shows that the Veteran's PTSD did not manifest the requisite symptoms to meet the rating criteria for a 100 percent rating at any time prior to April 19, 2011.  There is no doubt to be resolved and an effective earlier date than April 19, 2011, for the award of a 100 percent rating for PTSD is not warranted.

C. Increased Initial Ratings

Because the Veteran is challenging initially assigned disability ratings, those issues have been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

1. Bilateral Hearing Loss

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI. As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014). 

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral. Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

Audiometric testing with respect to the Veteran's bilateral hearing loss was performed at his July 2011 VA examination.  On the July 2011 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
5
30
40
22
LEFT
15
35
50
50
41

Speech recognition was 100 percent bilaterally.  Under Table VI, the Veteran's right ear is assigned Roman numeral I and the left ear is assigned Roman numeral I.  Under Table VII, if both ears are rated I, a zero percent disability rating is assigned.  These results do not show an exceptional patterns of hearing impairment that would trigger the provisions of 38 C.F.R. § 4.86.

There are no other hearing test results of record.  The Board recognizes that the Veteran believes a compensable disability rating is warranted.  However, as already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  The evidence does not show that the Veteran met the numerical designation for a compensable rating for hearing loss.  Id; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  As such, his claim for an initial compensable rating must be denied.

2. Tinnitus

The Veteran's service-connected tinnitus is rated as 10 percent disabling under Diagnostic Code 6260.

The Board notes that tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2014).

Here, the RO assigned the Veteran a 10 percent evaluation for his service-connected tinnitus.  The January 2011 claim for service connection was received after the date of the June 13, 2003 amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating is therefore not available.

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C. Additional Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected bilateral hearing loss or tinnitus. The Veteran's disabilities are manifested by decreased hearing and ringing in the ears, respectively.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not claim and the record does not otherwise suggest that the Veteran is unemployable due solely to his service-connected tinnitus or bilateral hearing loss.  Thus, the issue of TDIU is not raised by the record.




ORDER

Entitlement to service connection for rheumatoid arthritis is denied.

Entitlement to service connection for a cardiac disability is denied.

Entitlement to an effective date earlier than April 19, 2011, for the award of a 100 percent disability rating for PTSD is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran was afforded a VA cardiology examination in July 2011, as discussed above.  The examiner confirmed a diagnosis of hypertension.  The examiner, however, did not provide an opinion as to the etiology of the Veteran's hypertension.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the examiner did not opine as to the etiology of the Veteran's hypertension, the July 2011 examination is inadequate.  An etiological opinion must be rendered on remand.

Accordingly, the case is REMANDED for the following action:

Return the claims file to the July 2011 VA examiner (or another qualified examiner, if unavailable) for clarification.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  The examiner should opine as to the following:
(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset in service or is otherwise related to any incident of his military service?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his conceded exposure to herbicides during his military service?

The examiner must accept as true that the Veteran was exposed to herbicides while serving in Vietnam.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


